DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. US 10631028 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of application with additional limitations: 
“dynamically assigning each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the respective metadata and the content preference associated with the use” corresponds to Patent 1. 


Instant Application claim 1
Patent No. US 10,631,028 B2 claim 1
      A method for dynamic assignment of streams, the method comprising: 
      storing a content preference associated with a user, the content preference stored in memory of a platform server; 
      querying a plurality of third-party servers for metadata regarding a plurality of different third-party content streams hosted by one or more of the  third-party servers;
      receiving a user request regarding the third-party content streams, the user request received from a user device associated with the user; 
     dynamically assigning each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the 
    generating a display of the dynamically assigned channels, wherein a selected one of the channels has been assigned  third-party content streams from different third-party servers; and  
      streaming the assigned third-party content streams of the selected channel to the user device, wherein the platform server retrieves the assigned third-party content streams from the different third-party servers in accordance with the dynamic assignment.

   receiving a request for information regarding a plurality of third-party content streams from a user device at a first party server, wherein the third-party content streams are hosted by one or more third parties; 
     maintaining metadata at the first party server regarding the third-party content streams, wherein the metadata for each of the third-party content streams provides instructions for establishing a communication connection between the user device and a respective third-party hosting the associated third-party content stream;
     receiving an identification of at least one of the third-party content streams, the 
     transmitting the metadata for the identified third-party content stream from the first party server to the user device, wherein the user device streams the identified third-party content stream from the third-party host of the identified third-party content stream based on the transmitted metadata; 
      initiating a chat session that includes the user device at the first party server; and 
      maintaining the chat session at the first party server, wherein the chat session at the first party server parallels a third-party chat session maintained at the third-party host by synchronizing chat information between the user device and the third-party host, wherein synchronizing the chat information comprises:



Although conflicting claims of the instant application and the patent are not identical, application claim 1 and patent 1 are not patentably distinct from each other because both conflicting claims of the application and the patent are drawn to the same 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify patent claim 1 with those additional limitation of dynamically assigning each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the respective metadata and the content preference associated with the use and rewrite patent claim 1 to application claim 1 as claimed, in order provide third party content that is already implemented with cable television and streaming media/video on demand so that the viewing audience could more efficiently and effectively view what is available. 
3
Claim 2 correspond to patent claim 3.
	Claim 4 correspond to patent claim 11.

Claim 10 of application with additional limitations: 
“dynamically assign each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the respective metadata and the content preference associated with the user,” corresponds to Patent 12. 
Instant Application claim 1
Patent No. US 10,631,028 B2 claim 12
  A system for dynamic assignment of streams, the system comprising: memory that stores a content preference associated with a user, the content 
      a communication interface that communicates over a communication network, wherein the communication interface: 
     queries a plurality of third-party servers for metadata regarding a plurality of different third-party content streams hosted by one or more of the third-party servers, and receives a user request regarding the third-party content streams, the user request received from a user device associated with the user; 
    a processor that executes instructions stored in memory, wherein the processor executes the instructions to: 
   dynamically assign each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the respective metadata and the content preference associated with the user, and 
     generate a display of the dynamically assigned channels, wherein a selected one of the channels has been assigned third-party content streams from different third-party servers, and wherein the communication interface streams the assigned third-party content streams of the selected channel to the user device by retrieving the assigned third-party content streams from the different third-party servers in accordance with the dynamic assignment.

A system for integrating third-party content streams for viewing on a user device, the system comprising:

      receives a request for information regarding a plurality of third-party content streams from a user device, wherein the third-party content streams are hosted by one or more third-parties; maintains metadata regarding the third-party content streams, wherein the metadata for each of the third-party content streams provides instructions for establishing a communication connection between the user device and a respective third-party host device hosting the associated third-party content stream, receives an identification of at least one of the third-party content streams, the identification sent from the user device, transmits the metadata for the identified third-party 
      retrieving communications from one or more other user devices participating in the third-party chat session at the third-party host device, incorporating the retrieved third-party chat session communications into the server chat session, wherein the retrieved third party chat information appears to be provided directly to the chat session in which the user device is participating, tracking communications entered by the user device participating in the chat session, and providing the tracked 
     



Although conflicting claims of the instant application and the patent are not identical, application claim 10 and patent 12 are not patentably distinct from each other because both conflicting claims of the application and the patent are drawn to the same scope in which the application claim 10 is broader in every aspect than the patent claim 12.
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify patent claim 12 with those additional limitation of dynamically assigning each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the respective metadata and the content preference associated with the use and rewrite patent claim 
12 to application claim 10 as claimed, in order provide third party content that is already implemented with cable television and streaming media/video on demand so that the viewing audience could more efficiently and effectively view what is available. 

	
Claim 19 of application with additional limitations: 

Instant Application claim 19
Patent No. US 10,631,028 B2 claim 19
 A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for a first-party portal service, the method comprising: storing a content preference associated with a user, the content preference stored in memory of a platform server; querying a plurality of third-party servers for metadata regarding a plurality of different third-party content streams hosted by one or more of the third-party servers; receiving a user request regarding the third-party content streams, the user request received from a user device associated with the user;       
    dynamically assigning each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the respective metadata and the content preference associated with the user; generating a display of the dynamically assigned channels, wherein a selected one of the channels has been assigned third-party content streams from different third-party servers; and streaming the assigned third-party content streams of the selected channel to the user device, wherein the platform server retrieves the assigned third-party content streams from the different third-party servers in accordance with the dynamic assignment.



Although conflicting claims of the instant application and the patent are not identical, application claim 19 and patent 19 are not patentably distinct from each other because both conflicting claims of the application and the patent are drawn to the same 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify patent claim 19 with those additional limitation of dynamically assigning each of the third-party content streams into one of a plurality of different channels based on descriptive information indicated by the respective metadata and the content preference associated with the use and rewrite patent claim 
19 to application claim 19 as claimed, in order to provide third party content that is already implemented with cable television and streaming media/video on demand so that the viewing audience could more efficiently and effectively view what is available. 

 	                Conclusion		
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAZAR TILAHUN whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALAZAR TILAHUN/Examiner, Art Unit 2424